Citation Nr: 1244388	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection skin conditions other than chloracne to include a right thigh lesion.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1970, including service in Vietnam from September 1968 to September 1969.  The Veteran also served in the South Carolina Army National Guard from 1979 to 2008 and he served on active duty from December 2003 to March 2005, including service in Iraq from February 2004 to February 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In January 2009, the Board remanded the case for further development.  In a decision in July 2011, the Board denied service connection for chloracne and remanded the claim of service connection for a skin condition other than chloracne. No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The skin conditions other than chloracne, diagnosed as keratosis pilaris and folliculitis to include a right thigh cyst or lesion, are unrelated to an injury, disease, or event in service, including exposure to Agent Orange and service in the Persian Gulf War. 









CONCLUSION OF LAW

Skin conditions other than chloracne, diagnosed as keratosis pilaris and folliculitis to include a right thigh cyst or lesion, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1116, 1117, 5107(b) (West 2002 & 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  




The RO provided pre-adjudication VCAA notice by letter dated in May 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The VCAA notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records and VA records.  







The Veteran afforded VA examinations in February 2010 and in August 2011.  The Board has reviewed the reports of the examinations and finds that the examinations are adequate as the VA examiners considered the Veteran's history and described the skin condition in sufficient detail so that the Board's decision is a fully informed one.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, also referred to as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 including 38 U.S.C.A. § 1116 and § 1117 and 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii). 

There is a presumption of service connection for certain diseases associated with exposure to Agent Orange.  A presumption of service connection is afforded only the diseases listed and have been found by the Secretary of VA to have a positive association with exposure to Agent Orange.  Non-acneiform skin conditions, keratosis pilaris and folliculitis, including a right thigh cyst or lesion, are not on the list of diseases subject to presumptive service connection under 38 U.S.C.A. § 1116(b) and 38 C.F.R. §§ 3.307 and 3.309. 



When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

Also, VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including signs or symptoms involving the skin, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

As there is evidence that Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996). 


Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The service personnel records show that the Veteran served on active duty in Vietnam from September 1968 to September 1969, during the Vietnam era, and on active duty in Iraq from February 2004 to February 2005, during the Persian Gulf War.





For the first period of active duty, on entrance examination, the Veteran gave a history of boils, which were not considered disqualifying, and the skin evaluation was normal.  

The service treatment records shows that in July 1968, before deployment to Vietnam, mild acne was noted, but there was no further description of the bodily area affected.  In April 1969 and in July 1969, the Veteran had a red rash on his face or neck.  In January 1970, the Veteran had a rash on his arm.  On separation examination in April 1970, the Veteran gave a history of boils and denied a history of skin disease and the skin evaluation was normal. 

After service, records of the South Carolina Army National Guard cover the period from 1979 to 2005.  The records show a history of a ganglion cyst of the right hand, which was removed 1972, a gluteal abscess and a left cheek abscess in 1986, and a left ear cyst, which was removed in the 1980s. 

For the second period of active duty, on pre-deployment and post-deployment physical examinations, there was no complaint, finding, or history of a skin  condition.  In April 2004, the Veteran denied any skin condition and in February 2005, the Veteran denied skin disease or rashes. 

Records of the National Guard show that on examination in December 2005 the pertinent findings were old, healed scars on the right leg, buttocks, and scalp.  

VA records dating from February2006 show complaints of folliculitis.  

On VA examination in February 2010, the Veteran complained of skin eruptions on the legs, buttocks, and back since Vietnam.  Physical examination found deep cysts on the upper back and chest, consistent with prior extensive acneiform eruption.  There were no active lesions.  The diagnoses were keratosis pilaris and bacterial folliculitis.  



The VA examiner stated that keratosis pilaris is an inherited condition, common in the population, and that the Veteran's condition was not related to his military service.

On VA examination in August 2011, the Veteran complained of a recurrent skin eruption on his right thigh, which he felt might be related to his exposure to vegetation in Vietnam.  The pertinent finding was a right thigh scar.  A skin culture showed normal skin flora.  The diagnosis was resolved inclusion cysts with no active folliculitis, which the VA examiner stated was not related to the Veteran's military service.

Analysis


Applying the Principles and Theories of Service Connection

38 C.F.R. § 3.303(a) Affirmatively Showing Inception in Service

On the basis of the service treatment records alone for each period of active duty, the Veteran had a rash in April 1969 and a rash on the arm in January 1970, but the current skin conditions, keratosis pilaris and folliculitis to include a right thigh cyst or lesion, were not affirmatively shown to have been present during a period of active duty, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

As the Veteran did have rashes, which were observed or noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.






38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment record lacks the documentation of the combination of manifestations sufficient to identify the conditions that currently exist, namely, keratosis pilaris and folliculitis to include a right thigh cyst or lesion, and as there was insufficient observation to establish chronicity during service on the basis of two entries over two periods of active duty, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Although the current conditions, namely, keratosis pilaris and folliculitis to include a right thigh cyst or lesion, were not affirmatively shown to have been present in service and the evidence is insufficient to establish chronicity during service, the Veteran did have skin rashes, which were noted in service.  

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  



See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

The Veteran is competent to describe skin symptoms since service.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses); see McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation).

To the extent, the Veteran asserts that he has skin problems since service, the Veteran's statements are competent evidence of continuity of symptomatology.  But as it does not necessarily follow that there is a relationship between the current skin conditions and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).






The Veteran asserts that his current skin conditions are a continuation of the skin rashes in service, which is an expression of a causal relationship between the current disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

While the Veteran is competent to describe skin symptoms, such as a rash or boils, the currently diagnosed skin conditions, keratosis pilaris and folliculitis to include right thigh cyst or lesion, are not conditions under case law that have been found to be capable of lay observation and the currently diagnosed skin conditions are not simple medical conditions, because the conditions cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation.

As the currently diagnosed skin conditions are not conditions that can be identified by the Veteran based on personal observation, either by case law or as simple medical conditions, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the currently diagnosed skin conditions and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the currently diagnosed skin conditions and continuity of symptomatology.  






Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d). 

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

As previously explained, unlike skin symptoms, such as a rash or boils, the currently diagnosed skin conditions are not conditions under case law that have been found to be capable of lay observation and the skin conditions are not simple medical conditions, capable of lay observation, and the determination as to the presence or diagnosis of such conditions therefore are medical in nature and competent medical evidence is needed to substantiate the claim.   

Where, as here, there is a question of the presence or a diagnosis of the currently diagnosed skin conditions, which are not capable of lay observation by case law, and the currently diagnosed skin conditions are not simple medical conditions under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the currently diagnosed skin conditions in service and since service and before 2006, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis the current skin conditions.



The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

But no medical professional had diagnosed the current skin conditions before 2006, and no medical professional has diagnosed the current skin conditions on the basis of the in-service symptoms. 

As for the remainder of the lay evidence, to the extent the Veteran asserts a causal relationship between the currently diagnosed skin conditions and the skin rashes noted in service, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  

For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.





With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  And a review of pertinent medical literature may also furnish information relevant to the question of causation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).

The Veteran has not submitted any medical evidence that associates the currently diagnosed skin conditions to the symptoms or an injury or a disease or an event in service. 

The medical evidence, pertaining to the claim consists of the reports of VA examinations.  On VA examination in February 2010, there were no active lesions and the diagnoses were keratosis pilaris and bacterial folliculitis. The VA examiner stated that keratosis pilaris is an inherited condition, common in the population, and that the Veteran's condition was not related to his military service.

On VA examination in August 2011, the pertinent finding was a right thigh scar.  A skin culture showed normal skin flora.  The diagnosis was resolved inclusion cysts with no active folliculitis, which the VA examiner stated was not related to the Veteran's military service. 

As the opinions of VA examiners are based on sufficient facts, and the VA examiners applied medical analysis to the facts to reach the conclusions submitted in the opinions, the VA medical opinions are persuasive evidence against the claim.  







Exposure to Agent Orange

The Veteran served in Vietnam during the Vietnam era, and it is presumed that he was exposed to Agent Orange.  


But the currently diagnosed skin conditions, keratosis pilaris and folliculitis to include a right thigh cyst or lesion, are not diseases subject to presumptive service connection for a Veteran, who served in Vietnam in the Vietnam era and service connection due to exposure to Agent Orange on a presumptive base under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not warranted.  And there is no medical evidence of record that directly links exposure to Agent Orange to the currently diagnosed skin conditions, keratosis pilaris and folliculitis to include a right thigh cyst or lesion.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

As for the Veteran associating the currently diagnosed skin conditions to exposure to vegetation or Agent Orange in Vietnam, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As previously explained the Veteran as a lay person is not competent to offer an opinion on the currently diagnosed skin condition, and associating the currently diagnosed skin conditions to exposure to Agent Orange is not relationship that the Veteran is qualified through specialized education, training, or experience to infer.

Persian Gulf

While the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, the current skin conditions have been diagnosed and presumptive service connection as an undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 does not apply.  





Summary 

While the Veteran served in combat, the nexus of the currently diagnosed skin conditions to service is still required.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d 389. 

As there is no favorable, competent lay or medical evidence on the material questions of a diagnosis or of a causal relationship between the currently diagnosed skin conditions and the symptoms in service or an injury or disease or event in service, the preponderance of the evidence is against the claim under the applicable theories of service connection, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for skin conditions other than chloracne, diagnosed as keratosis pilaris and folliculitis to include a right thigh cyst or lesion, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


